Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This office action is in response to the remarks and amendments filed on 01/26/2021. Claims 1-20 are pending in this application. Claims 1-3, 10, and 14-17 are being amended. Claims 19-20 are added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wu (US 20180320954 A1).
Regarding claim 1, Wu teaches that a thermoelectric refrigerator (Fig. 7) comprising:
an inner casing (12, Fig. 4) that defines a storage chamber (12, Fig. 4) therein; 
a passage forming portion (a cooling passage is formed the operation of the cold dissipation fan 13 that is received in a receiving chamber 121, paragraphs 0039-0040) that is provided on the inner casing and that defines a cooling passage; 
a middle plate (8, Figs.1, 4&5) disposed outside the inner casing (the middle plate 8 is showing outside the inner casing 12 in Figs. 1,4&5), wherein a foam space (heat insulating layer is located between middle plate 8 and inner casing 12, paragraphs 006 and 0007) is defined between the middle plate and the inner casing and is configured to accommodate a thermal- insulating material (heat insulating layer, paragraphs 0006, 0007, 0030); 
an installation bracket (101, Fig. 4) fixed to the middle plate and configured to contact an end of the passage forming portion (the installation bracket will be placed in the middle plate 8 and it will be in contact with the item 121 of the passage forming portion as shown in Figure 5); 
a thermoelectric module (6, Fig. 4 ) mounted on the installation bracket and disposed outside the foam space (the thermoelectric module in Figure 4 is placed on the opposite side of the middle pate 8, which separates the foam space from the thermoelectric module 6), wherein the thermoelectric module comprises a thermoelectric element (refrigeration device, paras. 0012&0037); and
a fan assembly (13&16, Fig. 2) that is arranged in the storage chamber (the inner case 12 forms the storage chamber) of the inner casing and that comprises a cooling fan (13, Figs. 2,4-5), 
wherein the installation bracket comprises: 
an engagement boss (Annotated Figure 5 of Wu) configured to couple to the middle plate, and 
a plurality of first engagement portions configured to couple to the thermoelectric module ( Figs. 4 and Annotated Figure 5 of Wu show the thermoelectric module 6 is set to couple to the installation bracket 101 and the middle plate 8; and para. 0037 shows the existence of mounting holes to couple the thermoelectric module 6 to the installation bracket 101).
Further, it is understood, claim 1 includes an intended use recitation, for example “... configured to... ”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

    PNG
    media_image1.png
    500
    627
    media_image1.png
    Greyscale

Regarding claim 2, Wu teaches wherein the thermoelectric module further comprises: 
a module frame (10, Figs. 4&5); 
a cooling sink (63, Figs. 1,4&5) configured to be received in the module frame so as to be in contact with the thermoelectric element (Figures 4&5 show that the thermoelectric element 6 is to be in contact with the cooling sink 63); and 
a heat sink (66, Fig 1&5) positioned opposite the cooling sink with respect to the thermoelectric element (Figs 1&5 show that heat sink 66 and cooling sink 63 constitute two members of the thermoelectric element assembly and they are opposed to each other), and
wherein the module frame is configured to be coupled to the installation bracket (the installation bracket 101 is a part of the module frame 10, Fig. 4).
Further, it is understood, claim 2 includes an intended use recitation, for example “... configured to... ”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, Wu teaches the fan assembly (Fig 2, items 13&16, cold dissipation fan & fan cover) comprises: 
a fan cover (16, Fig. 2) having a fan installation portion (Figs 2&4, The cold dissipation fan 13 is mounted in the receiving chamber and parallel to the horizontal portions of the cold dissipation aluminum member, paragraph 0040) that is configured to receive the cooling fan, and
wherein the fan cover is arranged on the inner casing within the storage chamber in a state in which the cooling fan is received in the fan installation portion (the fan cover 16 is mounted within the inner casing 12, which defines the storage chamber).
Further, it is understood, claim 14 includes an intended use recitation, for example “... configured to...” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, Wu teaches an opening (a plurality of air inlet holes and air outlet holes are provided, paragraph 0013) is defined in the passage forming portion, and
wherein the cooling sink in the thermoelectric module is configured to be received into the cooling passage through the opening, and positioned within the cooling passage so as to face the cooling fan (para. 0039-0040 describes a cooling passage is formed the operation of the cold dissipation fan 13 that is received in a receiving chamber 121, and Figures 4 and 5 show that the cooling sink 63 faces the cooling fan 16).
Further, it is understood, claim 15 includes an intended use recitation, for example “...configured to...” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 19, Wu teaches that wherein the installation bracket further comprises a second engagement portion configured to couple to the inner casing and disposed between the plurality of first engagement portions (Annotated Figure 5 of Wu shows the second engagement portion in the bracket that is configured to couple the inner casing).  
Further, it is understood, claim 19 includes an intended use recitation, for example “...configured to...” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Regarding claim 20, Wu teaches that wherein the engagement boss and the plurality of first engagement portions protrude from a surface of the installation bracket toward the storage chamber (the engagement boss and the plurality of engagement portions are to be inside the storage chamber).


Claims 3 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Tuszkiewicz et al. (US 8468836 B2).
Regarding claim 3, Wu teaches that wherein the module frame (10, Fig 7) of the thermoelectric module (6, Fig 4) comprises: 
a frame body (10, Fig. 4&5) having a space (paragraph 0012 and 0037 shows that the annular frame contains the refrigeration device which is in the refrigeration system) in which the thermoelectric element (refrigeration device, Fig 4, paragraphs 0012 and 0037) is disposed; and 
an engagement plate (Figs. 4&5 show that the annular frame 10 is attached to engagement plate 8 with two engagement protrusion for fastening ) extending from the frame body,
Wu does not teach that “and, wherein the engagement plate has at least one first engagement protrusion that is configured to engage with the installation bracket and that is spaced apart from the frame body”.
However, Tuszkiewicz et al. teach that the engagement plate (232, Fig. 4) has at least one first engagement protrusion (see Annotated Figure 5B of Tuszkiewicz indicating the engagement protrusions) that are configured to engage the installation bracket (232, item 101 of Wu) that is spaced apart from the frame body (Figure 4 shows that the frame body 210 will be spaced apart from the installation bracket).
Therefore, it would have been obvious to a person skilled in the art to modify Wu to include an engagement plate with engagement protrusion that is configured to engage with the installation bracket in view of Tuszkiewicz et al. in order to facilitate the fastening of the frame body with the thermoelectric element.
Further, it is understood, claim 3 includes an intended use recitation, for example “... configured to...” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

    PNG
    media_image2.png
    502
    530
    media_image2.png
    Greyscale

Regarding claim 10, the combined teachings teach:
the at least one first engagement protrusion of the engagement plate of the module frame of the thermoelectric module comprises a plurality of first engagement protrusions (Annotated Figure 5A of Tuszkiewicz shows the existence of at least two engagement protrusions), 
wherein the at least one second engagement protrusion is positioned in a region between the plurality of the first engagement protrusions (Annotated Figure 5A of Tuszkiewicz).

The combined prior arts teachings disclose that the invention as described above but fail to explicitly teach “and wherein a number of the at least one second engagement protrusion is smaller than a number of the plurality of first engagement protrusions”.
However, having “the second engagement protrusion smaller than a number of the plurality of first engagement protrusions” is considered as changes in size or proportion. Under MPEP 2144.04.IV.A, changes relative to dimensions on a claim are not patentable.
Since it has been held that mere changing in size/dimension has no patentable, it would have been obvious to one having ordinary skilled in the art at the time the invention was made, to modify the size of protrusions of Tuszkiewicz and meet the claimed limitations in order to provide the predictable results of mounting.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Liu (US 7168920 B2) hereinafter referred to Liu. 
Regarding claim 16, Wu teaches that:
wherein the inner casing (12) has a receiving groove (the inner casing form the receiving groove to receive the fan cover; Fig. 4) that is configured to receive the fan cover (16, Fig. 2)
and wherein the additional engagement boss is configured to engage with a fastener from a front of the fan cover (engagement bosses engaging the fasteners are indicated on Annotated Figure 2 of Wu). 
Wu fails to teach about a shock-absorber that is configured to couple to the fan cover, wherein the receiving groove of the inner casing has an additional groove that is configured to accommodate the shock-absorber, wherein the additional groove has an engagement boss that is configured to secure the shock-absorber 
However, Liu teaches about a shock-absorber (23, Figs. 3&4, para. 20) that is configured to couple to the fan cover (22, Fig. 2),
wherein the receiving groove (231, Fig. 2) of the inner casing (22, Fig. 2) has an additional groove (232, Fig. 2) that is configured to accommodate the shock-absorber (23, Fig. 2), 
wherein the additional groove has an engagement boss that is configured to secure the shock-absorber (In paragraph 20, fasteners are used but not shown to secure the shock-absorber).
Therefore, it would have been obvious to a person skilled in the art to modify Wu teachings by adding the shock-absorber from Liu teachings. The shock-absorber attached to the fan cover provides excellent effect of cushion and absorbs the shock created by the fan blade to the system.
Further, it is understood, claim 16 includes an intended use recitation, for example “... configured to...” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

    PNG
    media_image3.png
    537
    511
    media_image3.png
    Greyscale

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Liu and in further view of Zhang et al. (Optimal design of panel reinforcements with ribs made of plates), hereinafter refer to Zhang.
The above combined teachings disclose the presence of the additional groove (232 Fig. 2 of Liu) and additional engagement boss (engagement bosses engaging the fasteners are indicated on Annotated Figure 2 of Wu). However, the above combined teachings fail to disclose that wherein the additional groove comprises a plurality of reinforcement ribs that are arranged along a circumference of the additional engagement boss.
However, Zhang teaches that reinforcement ribs are used to strengthen the thickness of a plate without increasing wall thickness (Zhang).  
Therefore, it would have been obvious to a person skilled in the art to strengthen the additional engagement boss by adding the reinforcement ribs.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejections being used in the current action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARNOT JOSEPH whose telephone number is (571)272-6464. The examiner can normally be reached on M-F from 0730-1600.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran, can be reached at telephone number (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CARNOT JOSEPH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763